The employer and its insurance carrier have appealed from a decision of the State Industrial Board and from an award of disability compensation in favor of claimant. On August 29, 1940, while claimant was repairing windows on a school building, owned and operated by the employer, he fell and sustained the injuries for which the award was made. The only issue involved is whether or not claimant was an independent contractor or an employee. The evidence sustains the finding of the Board that he was an employee. Award affirmed, with costs to the State Industrial Board. Hill, P. J., Crapser, Bliss and Hefiernan, JJ., concur; Sehenek, J., dissents and votes to reverse the award and dismiss the claim on the ground that the claimant is an independent contractor.